DAUKSCH, Judge.
This appeal concerns a juvenile entitled to the protections and considerations of Chapter 39, Florida Statutes (1977) being involuntarily waived to the adult criminal court for trial and punishment as an adult. Under the provisions of Section 39.09, Florida Statutes (1977) and the applicable Florida Rules of Juvenile Procedure, certain procedures must be followed before a juvenile can be tried as an adult. The procedure here is governed by Florida Rules of Juvenile Procedure 8.110(b) (1975) which rule has been amended, but we do not limit our holding in this case to that rule because a substantive right is involved ultimately in our holding. The question is whether in a Waiver of Jurisdiction hearing, the court may rely solely upon hearsay testimony and documentary evidence to support an allegation that an offense was committed by the juvenile. We hold, in this case of first impression, that hearsay evidence is admissible in a waiver of jurisdiction hearing but that to support an involuntary waiver there must be substantial direct inculpatory evidence against the accused before jurisdiction can be waived for criminal prosecution. Hearsay evidence by itself is not sufficient under the juvenile procedure rules nor is it under Section 39.09(2)(c)(4), Florida Statutes (1977).
The order waiving jurisdiction and all subsequent proceedings are reversed and this cause is remanded for proceedings consistent with this opinion.
REVERSED and REMANDED.
LETTS and BERANEK, JJ., concur.